DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 12 & 17 are amended. Claims 3 & 8 are canceled. Claims 1-2, 4-7 & 9-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-7 & 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ioka (WO 2018155314 A1, hereinafter using, as a translation, corresponding US 2020/0020971 A1) in view of Lee (US 2015/0010819 A1).
Regarding claim 1-2 & 4-7, Ioka teaches a lithium-ion battery ([0021]-[0022]) comprising:												a positive electrode plate ([0024]) including a positive current collector ([0026]-[0027]) and a positive active material layer arranged on at least one surface of the positive current collector ([0032]-[0033]); 											a positive active material in the positive active material layer comprises a positive active substance I having a single particle morphology and a positive active substance II, wherein the positive active substance I can be complex oxide such as a layered lithium nickel transition metal oxide, and the positive active substance II can be a polyanion compound such as an olivine-type li-containing phosphate ([0033]-[0034] & [0037]);								wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]) which overlaps with presently claimed range;													wherein the porosity P1 of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range;							wherein the compacted density PD of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]);										wherein an average particle size of particles of the positive active substance I is preferably 5 µm to 50 µm and an average particle size of particles of the positive active substance II is preferably 1 µm to 10 µm ([0034]) where the average particle sizes of the positive active substances I and II overlap with the presently claimed ranges.					However, Ioka teaches the positive active substance I having a wide average particle size range and is silent as to the positive electrode plate satisfying 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 1 (claim 1) and wherein the number N of particles of the positive active substance I being 6 to 40 (claim 4).						Lee teaches a lithium-ion battery comprising a positive electrode plate comprising a positive active material layer arranged on a surface of a positive current collector, wherein the positive active material layer comprises a positive active substance I which is a lithium nickel transition metal oxide having an average particle size of about 3 µm to about 5 µm ([0035]-[0037]).												It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to use a positive active substance I having an average particle size of 5 µm (which overlaps with each of the ranges disclosed in Ioka, Lee and the present claims) in order to ensure stability of the cathode slurry and increase the mixture density of the cathode during the cathode manufacturing process thereby reducing gas generation at high voltages and improving reliability and safety of the resulting battery as taught by Lee ([0036]). Accordingly, when the positive active substance A has an average particle size of 5 µm, the positive active substance B can have an average particle size ranging from 1 µm to 5 µm (excluding 5 µm) which overlaps with the ranges disclosed in Ioka above and the present claims while ensuring that a particle size ratio (A/B) is more than 1 as required by Ioka ([0033]).				Ioka as modified by Lee teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges and further teaches values of PD, P1 and A in Ioka’s positive electrode plate substantially overlapping with the presently claimed ranges. Moreover, the positive electrode plate of Ioka similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0042]-[0043]). Thus, one of ordinary skill in the art would expect N, the number of particles of positive active substance I accommodated in the positive active material layer in the thickness direction of the positive active material layer, to similarly overlap with a range of 6 to 40 as instantly claimed in claim 4. Given the variables PD, P1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above noted variables wherein the composition is substantially identical (i.e positive active substances I, II, binder, conductive agent) such that the inequality 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 holds.				
Regarding claim 9, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the layered lithium nickel transition metal oxide is LixNiaMnsCo(1-a-s)O2 ([0037]) wherein a is preferably from 0.3 to 0.8, s and “1-a-s” each preferably being from 0.1 to 0.4 and such that a ≥ s and a ≥ (1-a-s) are satisfied ([0039]). However, when a and s are from 0.1 to 0.2, the resulting composition reads on the presently claimed lithium nickel transition metal oxide.  
Regarding claim 10, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the general formula of the olivine-type li-containing phosphate is LiFePO4 ([0037]).  
Regarding claim 11, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein a negative active material such as Si, Si oxide, carbon materials including graphite and amorphous carbon is included in the negative electrode plate ([0050]-[0052]).
Regarding claims 12-16, Ioka teaches a positive electrode plate for a lithium-ion battery, comprising:													a positive current collector and a positive active material layer arranged on at least one surface of the positive current collector ([0024]-[0027] & [0032]-[0033]),				a positive active material in the positive active material layer comprises a positive active substance I having a single particle morphology and a positive active substance II, wherein the positive active substance I can be complex oxide such as a layered lithium nickel transition metal oxide, and the positive active substance II can be a polyanion compound such as an olivine-type li-containing phosphate ([0033]-[0034] & [0037]);								wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]) which overlaps with presently claimed range;													wherein the porosity P1 of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range;							wherein the compacted density PD of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]);										wherein an average particle size of particles of the positive active substance I is preferably 5 µm to 50 µm and an average particle size of particles of the positive active substance II is preferably 1 µm to 10 µm ([0034]) where the average particle sizes of the positive active substances I and II overlap with the presently claimed ranges.					However, Ioka teaches the positive active substance I having a wide average particle size range and is silent as to the positive electrode plate satisfying 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 12.							Lee teaches a lithium-ion battery comprising a positive electrode plate comprising a positive active material layer arranged on a surface of a positive current collector, wherein the positive active material layer comprises a positive active substance I which is a lithium nickel transition metal oxide having an average particle size of about 3 µm to about 5 µm ([0035]-[0037]).												It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to use a positive active substance I having an average particle size of 5 µm (which overlaps with each of the ranges disclosed in Ioka, Lee and the present claims) in order to ensure stability of the cathode slurry and increase the mixture density of the cathode during the cathode manufacturing process thereby reducing gas generation at high voltages and improving reliability and safety of the resulting battery as taught by Lee ([0036]). Accordingly, when the positive active substance A has an average particle size of 5 µm, the positive active substance B can have an average particle size ranging from 1 µm to 5 µm (excluding 5 µm) which overlaps with the ranges disclosed in Ioka above and the present claims while ensuring that a particle size ratio (A/B) is more than 1 as required by Ioka ([0033]).				Ioka as modified by Lee teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges and further teaches values of PD, P1 and A in Ioka’s positive electrode plate substantially overlapping with the presently claimed ranges. Moreover, the positive electrode plate of Ioka similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0042]-[0043]). Thus, one of ordinary skill in the art would expect N, the number of particles of positive active substance I accommodated in the positive active material layer in the thickness direction of the positive active material layer, to similarly overlap with a range of 6 to 40 as instantly claimed in claim 4. Given the variables PD, P1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above noted variables wherein the composition is substantially identical (i.e positive active substances I, II, binder, conductive agent) such that the inequality 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 holds.
Regarding claims 17-20, Ioka teaches an apparatus such as an automobile comprising a lithium-ion battery, wherein the lithium-ion battery is used as a power supply for the apparatus ([0074]) and the lithium-ion battery comprises:								a positive electrode plate ([0024]) including a positive current collector ([0026]-[0027]) and a positive active material layer arranged on at least one surface of the positive current collector ([0032]-[0033]), 											a positive active material in the positive active material layer comprises a positive active substance I having a single particle morphology and a positive active substance II, wherein the positive active substance I can be complex oxide such as a layered lithium nickel transition metal oxide, and the positive active substance II can be a polyanion compound such as an olivine-type li-containing phosphate ([0033]-[0034] & [0037]);								wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]) which overlaps with presently claimed range;													wherein the porosity P1 of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range;							wherein the compacted density PD of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]);										wherein an average particle size of particles of the positive active substance I is preferably 5 µm to 50 µm and an average particle size of particles of the positive active substance II is preferably 1 µm to 10 µm ([0034]) where the average particle sizes of the positive active substances I and II overlap with the presently claimed ranges.					However, Ioka teaches the positive active substance I having a wide average particle size range and is silent as to the positive electrode plate satisfying 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 17.							Lee teaches a lithium-ion battery comprising a positive electrode plate comprising a positive active material layer arranged on a surface of a positive current collector, wherein the positive active material layer comprises a positive active substance I which is a lithium nickel transition metal oxide having an average particle size of about 3 µm to about 5 µm ([0035]-[0037]).												It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to use a positive active substance I having an average particle size of 5 µm (which overlaps with each of the ranges disclosed in Ioka, Lee and the present claims) in order to ensure stability of the cathode slurry and increase the mixture density of the cathode during the cathode manufacturing process thereby reducing gas generation at high voltages and improving reliability and safety of the resulting battery as taught by Lee ([0036]). Accordingly, when the positive active substance A has an average particle size of 5 µm, the positive active substance B can have an average particle size ranging from 1 µm to 5 µm (excluding 5 µm) which overlaps with the ranges disclosed in Ioka above and the present claims while ensuring that a particle size ratio (A/B) is more than 1 as required by Ioka ([0033]).				Ioka as modified by Lee teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges and further teaches values of PD, P1 and A in Ioka’s positive electrode plate substantially overlapping with the presently claimed ranges. Moreover, the positive electrode plate of Ioka similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0042]-[0043]). Thus, one of ordinary skill in the art would expect N, the number of particles of positive active substance I accommodated in the positive active material layer in the thickness direction of the positive active material layer, to similarly overlap with a range of 6 to 40 as instantly claimed in claim 4. Given the variables PD, P1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above noted variables wherein the composition is substantially identical (i.e positive active substances I, II, binder, conductive agent) such that the inequality 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 holds.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combined teachings of Ioka and Lee do not fairly teach or suggest the subject matter of claims 1, 12 & 17, the examiner respectfully disagrees.													Specifically, arguments that the presently amended claims are directly to two active substances (A and B) having similar particle sizes whereas Ioka discloses two active substances having different particle sizes from each other. However, contrary to applicant’s assertions, Ioka merely teaches that a particle size ratio of the active substance A to the active substance B more broadly being more than 1 and less than 10 ([0033]). While Ioka teaches a more preferred range of 3 to 8 for the ratio, it is noted that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”. See MEP 2123 II. Accordingly, one of ordinary skill in the art would have found it obvious to employ a ratio of 1 (exclusive) to 3 (as well as a range of 3 to 10 (exclusive)) as being suitable from the viewpoint of optimizing the state of packing of the larger particles A and the smaller particles B and improving the cushioning property of the smaller particles B and the adhesiveness of the smaller particles B to the substrate can be improved while reducing an increase in resistance associated with repeated charge-discharge cycles as taught by Ioka ([0033]).													As to applicant’s arguments that the cited passage [0035] of Ioka recites “an amount of the particles A relative to the total amount of the particles A and the particles B is preferably 60% by mass (A:B=6:4) or more, more preferably 65% by mass (A:B=6.5:3.5) or more” whereas the mass percentage A of the positive active substance II in the total weight of the positive active material ranges from 10% to 20%, it is noted that the particles B in Ioka correspond to the positive active substance II of the presently claimed invention and the particles A in Ioka correspond to the positive active substance I of the presently claimed invention.
	Thus, in view of the foregoing, claims 1-2, 4-7 & 9-20 stand rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saka (US 2015/0349329 A1) teaches a lithium-ion battery comprising a positive electrode plate comprising a positive active material layer arranged on a surface of a positive current collector, wherein the positive active material layer comprises a positive active substance I which is a lithium nickel transition metal oxide having an average particle size of 1 µm to 20 µm (preferably 3 µm to 15 µm) and a positive active substance II which is a lithium iron phosphate having an average particle size of preferably 0.5 µm to 5 µm (preferably 0.5 µm to 3 µm) ([0050], [0053], [0056]-[0069]). Saka further teaches a mass percentage A of the positive active substance II in the total weight of the positive active material ranging from 5% to 20% which overlaps with the presently claimed range.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727